Citation Nr: 0834989	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  99-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pseudofolliculitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision 
(hearing officer decision) of the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO), 
which denied the benefit sought on appeal.

In April 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

This matter was before the Board in May 2006 and was remanded 
for further development.


FINDINGS OF FACT

1. The veteran's pseudofolliculitis and associated scarring 
of the face, head and neck are productive of the following 
disfiguring characteristics: at least one-forth inch wide 
scar at the widest part; elevated surface; adherence to the 
underlying tissue; and abnormal or irregular skin texture in 
an area exceeding six square inches.

2. The veteran's pseudofolliculitis and associated scarring 
do not affect more than 40 percent of the entire body or more 
than 40 percent of exposed areas, and the veteran does not 
require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

3. The veteran's pseudofolliculitis and associated scarring 
is not productive of marked discoloration, color contrast, or 
the like, or an extremely repugnant, disfiguring condition.

4. The veteran's pseudofolliculitis and associated scarring 
is not productive of visible or palpable tissue loss or gross 
distortion or asymmetry of three or more features or paired 
sets of features.


CONCLUSION OF LAW

A disability rating of 50 percent, but no more, is warranted 
for pseudofolliculitis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Codes 7813, 
7814, 7800, 7806 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, September 2004, May 2005, and May 2006 
letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased disability rating and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the United States Court of Appeals for Veterans 
Claims (Court) found that, at a minimum, adequate VCAA notice 
for an increased rating claim requires that: (1) VA notify 
the claimant that the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Together, the September 2004, May 2005, and May 2006 letters 
notified the veteran that he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of his pseudofolliculitis disability and 
the effect that worsening had on his employment and life, and 
provided examples of the types of medical and lay evidence 
that he could submit or ask VA to obtain that were relevant 
to establishing entitlement to increased compensation.  Also, 
the May 2006 letter notified the veteran that his disability 
rating would be determined by applying relevant diagnostic 
codes.

With respect to the second requirement of Vazquez-Flores, the 
Board notes that the veteran was not provided notice of any 
specific measurements needed to substantiate his claim for an 
increased rating.  However, June 2001 and March 2003 
Supplemental Statements of the Case provided the relevant 
diagnostic criteria for establishing an increased rating for 
the veteran's skin disease, including both old and revised 
regulations that applied, and notice of all specific 
measurements needed to substantiate the veteran's claim.  
Furthermore, in a September 2008 brief, the veteran's 
representative argued for an increased rating with specific 
citation to and discussion of the diagnostic code under which 
the veteran was rated, indicating actual notice of the 
specific measurements necessary to establish entitlement to a 
higher rating for the veteran's disability.

The Board acknowledges that complete VCAA notice was not 
provided to the veteran prior to the initial unfavorable 
decision as typically required.  The Court has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the veteran was 
provided the September 2004, May 2005, and May 2006 letters, 
as well as the June 2001 and March 2003 Supplemental 
Statements of the Case, he was afforded an opportunity to 
respond, and the AOJ then subsequently reviewed the claim and 
issued a Supplemental Statement of the Case to the veteran as 
recently as February 2008.  Thus, the Board finds that the 
veteran was not prejudiced by any inadequate notice, and that 
there is no reason to believe a different result would have 
been obtained had the error not occurred.  See Pelegrini, 18 
Vet. App. 112; see also Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, VA medical treatment records, VA 
compensation and pension examinations, the veteran's 
testimony at his April 1997 RO hearing, the veteran's 
testimony at his April 2006 Board hearing, and written 
statements from the veteran and his representative.

In its May 2006 remand, the Board ordered the RO to schedule 
the veteran for a VA examination to determine the severity of 
the skin impairment due to the service-connected 
pseudofolliculitis.  The claims folder was to be made 
available to the examiner for review in conjunction with the 
examination, and the examiner was to acknowledge such review 
in the examination report.  With respect to the service-
connected skin disorder including any residuals thereof, the 
examiner was to provide specific findings as to each of the 
following: (A) The nature of the service-connection skin 
disorder and resulting residuals including any scarring, 
cystic nodules, exudation, pruritus, and any other 
manifestations; (B) The location and measurement, in square 
inches or square centimeters, of the area or areas 
encompassed by residual scarring; (C) Whether any associated 
scarring included any of the following manifestations: 
extensive lesions, poorly nourished, repeated ulceration, 
unstable, tender, and/or painful on examination; (D) Whether 
the associated scarring produced limitation of function of 
the affected part; (E) The measurement of the percentage of 
the entire body affected by the service- connection skin 
disorder residuals; (F) The measurement of the percentage of 
exposed areas affected by the service- connection skin 
disorder residuals; (G) The need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs, and, if 
there was such a need, the total duration required over the 
past 12 months; (H) Regarding affected areas of the head, 
face, and neck: whether there was visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); and (I) 
Regarding affected areas of the head, face, and neck, if any 
of the following characteristics of disfigurement were 
present: scar 5 or more inches in length; scar at least 1/4 
inch wide at the widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; in an area exceeding 6 square inches, the 
skin hypo- or hyper- pigmented, of abnormal texture, missing 
underlying soft tissue, or indurated and inflexible.  The 
examining physician was also to provide an opinion concerning 
the impact of the veteran's service-connected skin condition 
on his ability to work.

The veteran was afforded this examination in May 2007, which 
included a review of the entire claims file by the examiner.  
The examination report contained the opinion and rationale 
requested by the Board, which are discussed below.  Thus, the 
Board finds that the VA examiner and AOJ substantially 
complied with the Board's order for a medical examination.  
See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for pseudofolliculitis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, effective August 30, 2002, regulations 
regarding the evaluation of skin disease were revised.  See 
67 Fed. Reg. 49,590-99 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the date of 
the veteran's claim is prior to August 30, 2002, the Board 
will consider the regulations in effect both prior to and 
since August 30, 2002.  The Board observes, however, that 
when an increase is warranted based solely on the revised 
criteria, the effective date for the increase cannot be 
earlier than the effective date of the revised criteria.  See 
38 U.S.C.A. § 5110(g) VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 30, 2002, the veteran was rated under DC 7814 
for Tinea barbae, and was thus rated under DC 7806 for 
eczema.  See 38 C.F.R. § 4.119, DC 7814.  

Under the version of DC 7806 prior to August 20, 2002, eczema 
with slight, if any, exfoliation, exudation or itching, if on 
nonexposed surface or small area, warrants a noncompensable 
rating.  Eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent rating.  Eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement warrants a 30 
percent rating.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, warrants a 50 
percent rating.  38 C.F.R. § 4.119, DC 7806 (2002).

Tinea barbae is currently rated under DC 7813 for 
dermatophytosis, and is to be rated as disfigurement of the 
head face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), depending on the 
predominant disability.  38 C.F.R. § 4.118, DC 7813.

Under the revised version of DC 7806, 60 percent is assigned 
for dermatitis or eczema with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  30 percent is assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  10 percent 
is assigned for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  Zero 
percent is assigned for dermatitis or eczema with less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Board also notes the provisions of DC 7800 for 
disfiguring scars of the head, face or neck.  

Prior to August 30, 2002, DC 7800 provided that a 10 percent 
evaluation is warranted if the disfigurement was moderate.  A 
30 percent rating is warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent disability 
rating is warranted in the case of scarring which was 
completely disfiguring or resulted in an exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (2002).

A note following the version of DC 7800 prior to August 30, 
2002 provides that the 10 percent rating might be increased 
to 30 percent, the 30 percent to 50 percent and the 50 
percent to 80 percent if in addition to tissue loss and 
cicatrization, there was marked discoloration, color 
contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, could 
be submitted with several unretouched photographs for rating 
by the central office. 

The revised version of DC 7800 provides ratings for 
disfigurement of the head, face, or neck.  Note (1) to DC 
7800 provides that the 8 characteristics of disfigurement, 
for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

DC 7800 provides that a skin disorder with one characteristic 
of disfigurement of the head, face, or neck is rated 10 
percent disabling.  A skin disorder of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.

Note (2) to DC 7800 provides that tissue loss of the auricle 
is to be rated under DC 6207 (loss of auricle), and 
anatomical loss of the eye under DC 6061 (anatomical loss of 
both eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) provides that unretouched color 
photographs are to be taken into consideration when rating 
under these criteria.  38 C.F.R. § 4.118.

At his April 1997 RO hearing, the veteran testified that his 
skin condition on his scalp drained blood and pus, and that 
he had bumps on his face, underneath his chin, and in his 
armpits at times.  The RO hearing officer indicated that the 
back of the veteran's head showed bumps which appeared to be 
raised, that there appeared to be fluid inside the bumps, and 
that he had a lot of scars from his skin condition.

VA medical treatment records dated from September 1996 to 
December 2003 indicate treatment for folliculitis barbae, 
including areas of alopecia of the face, areas of 
hypertrophic scars, erythematous, soft nodules, and tender 
papules on the face and neck.

On June 1997 VA examination, the veteran was noted to have 
had multiple scars, papules, and plaques of the scalp, which 
were productive of itching and burning.  The veteran was 
diagnosed as having dissecting cellulitis and hidradenitis 
suppurative.

On April 2001 VA examination, the veteran was noted to have 
symptoms of itching, burning, and pressure on the head and 
face.  It was noted that the veteran's current treatment of 
benzoyl peroxide ten percent gel to the face two times a day, 
erythromycin topical solution two percent to face two times a 
day, moisturizing lotion after shower every day, 
hydrocortisone one-percent ointment two times a day, and 
bacitracin cream two times a day.  On examination, the 
veteran had scars and papules on the face, beard, scalp, and 
axillae bilaterally.  The veteran was diagnosed as having 
pseudofolliculitis barbae.

A December 2003 VA note indicates that the veteran had, on 
examination, extensive disfiguring scarring on the face and 
scalp with scarring alopecia, and he was diagnosed as having 
folliculitis et suffodiens and severe acne vulgaris.

On June 2005 VA examination, the veteran was found to have 
inflamed small lesions on the face and scalp with multiple 
small scar formation.  The veteran was diagnosed as having 
pseudofolliculitis barbae.

At his April 2006 Board hearing, the veteran testified that 
his skin condition currently affected his scalp, face, groin, 
armpits, and right upper arm.  He also testified that his 
skin condition caused pain and swelling in the scalp, daily 
pus that produced a pungent smell, itching, and flaking.

The veteran was afforded another VA examination in May 2007.  
It was noted on examination that the veteran had never had 
systemic treatment for his skin disease.  The veteran 
reported symptoms of pruritus, burning sensation and pain.  
On examination, the face and scalp were covered with 
pseudofolliculitis barbae and scars, there were no cystic 
nodules exudation, but there was pruritus and pain by 
touching.  The location was noted to be mostly of the face 
and scalp, with post inflammatory changes and scattered 
elements of the back and upper arms.  The size of the scars 
totally was noted to be 20 square inches, and associated 
scarring included pain, pruritus, and tenderness.  Scarring 
did not produce limitation of function of the affected parts.  
The measurement of the percentage of scarring was noted to be 
five percent of the body, with the exposed areas being the 
head and the face, which was noted to be five percent of the 
body.  It was noted that the veteran had no indication of 
immunosuppressant therapy, that there was no visible or 
palpable tissue loss or any gross distortion or asymmetry on 
the face and head, and that there was no significant 
disfigurement present.  It was also noted that scars were at 
least one-forth inch wide at the widest part, that the 
surface of the scars were elevated, not depressed, that scar 
was adherent to the underlying tissue, that there were some 
hyperpigmented spots on the back and upper arms, and that 
underlying tissue was not missing.  It was furthermore noted 
that the scars did not impact the veteran's capacity to work, 
that there was scarring but no disfigurement, that there was 
no acne or chloracne, no scaring alopecia, no alopecia 
areata, and no hyperhidrosis.  The veteran was diagnosed as 
having pseudofolliculitis barbae, service connected with 
formation of scars on the face and scalp, post inflammatory 
changes and scattered element on the back and upper arms, 
with six percent of the body totally covered by the lesion, 
the exposed areas being five percent of the body, and no 
functional impairment.

The Board has reviewed the record, and finds that a 
disability rating of 50 percent, but no more, is warranted 
for the veteran's pseudofolliculitis.  

The record reflects that the veteran's pseudofolliculitis, 
and scarring associated with pseudofolliculitis, is 
productive of at least four characteristics of disfigurement 
under the revised version of DC 7800.  Specifically, on May 
2007 VA examination, it was noted that the veteran's scars 
were at least one-forth inch wide at the widest part, that 
the surface of the scars were elevated, and that the scar was 
adherent to the underlying tissue.  Also, the total area of 
the veteran's scars of the face, head and neck was noted to 
be 20 square inches, which indicates that the veteran's skin 
texture was abnormal or irregular in an area exceeding six 
square inches.  Thus, a 50 percent disability rating is 
warranted under DC 7800.  

However, a disability rating in excess of 50 percent is not 
warranted.

First, 50 percent is the highest rating available under the 
version of DC 7806 in effect prior to August 20, 2002.  Thus, 
a higher rating is not warranted under the old version of DC 
7806.

Second, the record does not indicate that more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or that the veteran requires constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Rather, on May 2007 VA 
examination, it was noted that six percent of the body was 
totally covered by the veteran's lesions, with the exposed 
areas being five percent of the body.  Also, the veteran 
reported that he had never had systemic treatment for his 
skin disease, and it was noted that the veteran had no 
indication of immunosuppressant therapy.  Thus, a rating in 
excess of 50 percent is not warranted under the revised 
version of DC 7806.

Third, 50 percent is the maximum rating under the version of 
DC 7800 in effect prior to August 30, 2002 in the absence of 
additional marked discoloration, color contrast, or the like, 
or an extremely repugnant, disfiguring condition.  Such 
additional conditions are not reflected in the record.  On 
May 2007 VA examination, it was noted that that there was no 
visible or palpable tissue loss or any gross distortion or 
asymmetry on the face and head, and that there was no 
significant disfigurement present.  Also, although it was 
noted that there were some hyperpigmented spots on the back 
and upper arms, there is no indication of marked 
discoloration of the face or neck anywhere in the record.  
Thus, a rating in excess of 50 percent under the old version 
of DC 7800 is not warranted.

Fourth, the record does not reflect that the veteran's skin 
disability is productive of visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features, or six or more 
characteristics of disfigurement under the revised version of 
DC 7800.  Again, on May 2007 VA examination, it was 
specifically noted that that there was no visible or palpable 
tissue loss or any gross distortion or asymmetry on the face 
and head, and that there was no significant disfigurement 
present.

Also, although the record reflects that the veteran's 
pseudofolliculitis, and scarring associated with 
pseudofolliculitis, is productive of four characteristics of 
disfigurement under the revised version of DC 7800, it does 
not reflect that it is productive of more than four.  It 
reflects neither underlying soft tissue missing in an area 
exceeding six square inches nor indurated and inflexible skin 
in an area exceeding six square inches.  Rather, induration 
and inflexibility of the affected areas of the veteran's skin 
has never been noted in the medical record, and on May 2007 
VA examination it was specifically noted that underlying 
tissue was not missing and that the veteran's skin disability 
was not productive of any functional impairment.  
Furthermore, although it was noted that there were some 
hyperpigmented spots on the back and upper arms on May 2007 
VA examination, hyper- or hypo-pigmented skin was not noted 
to affect the face, head or neck, and there is no indication 
in the medical record that the veteran's disability is 
productive of hypo-or hyper-pigmented skin of the face, head, 
or neck in an area exceeding six square inches.  Finally, 
although the veteran was found on May 2007 VA examination to 
have scarring associated with his pseudofolliculitis in an 
area of 20 square inches, there is no indication on such VA 
examination, or elsewhere in the medical record, of any scar 
five or more inches in length.  However, even assuming such a 
scar was found to be present, and therefore the veteran's 
service-connected skin disability productive of five 
characteristics of disfigurement under the revised version of 
DC 7800 rather than four, a 50 percent disability rating 
would still be warranted for the veteran's service-connected 
disability under DC 7800.  See 38 C.F.R. § 4.118 DC 7800.  
Thus, a rating in excess of 50 percent under the revised 
version of DC 7800 is not warranted.

Therefore, the veteran's pseudofolliculitis disability 
approximates the criteria for a 50 percent disability rating, 
but at no point during the period the instant claim has been 
pending approximates a disability rating in excess of 50 
percent.  Accordingly, a disability rating of 50 percent, but 
no more, is warranted for pseudofolliculitis.  See Hart, 21 
Vet. App. 505.


ORDER

A disability rating of 50 percent for pseudofolliculitis is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


